ON PETITION FOR REHEARING.
Appellant, in his petition and brief on rehearing insists that the court failed to discuss and decide an important question which it properly presented by the record and briefs. This question related to the alleged error of the court in admitting appellee's exhibit 4 in evidence. This exhibit was a report from the Molay Medical Laboratories to Dr. Dasse on analysis of sputum, made at his instance and request in connection with his professional care of insured and exhibited to the patient in the course of his treatment.
Dr. Dasse was called to the home of the insured during the month of March, at the time the insured was suffering from a hemorrhage of the uterus and with a cold. He testified 10, 11.  as a witness for appellant, and his evidence was to the effect that he thought the insured had tuberculosis at that time; that he had an analysis made by the Molay Medical Laboratories of his patient's sputum for tubercle bacilli. The report of the laboratory was in the form of a letter from them. This report showed no tubercle bacilli, and the letter was shown to the insured. On cross-examination of Dr. Dasse, he admitted sending the sputum to the Molay Laboratories for analysis and receiving this report. The report was identified and offered and received in evidence as part of such cross-examination over the objection of appellant. Appellant contends that this was error. The defendant objected to this evidence, because it did not tend to impeach Dr. Dasse's testimony. The record shows that Dr. Dasse had testified *Page 277 
that he had examined the patient and prescribed for her; that it was his opinion that at that time his patient was suffering from beginning tuberculosis. Exhibit 4, therefore, was competent to show what knowledge or information he had respecting the matter about which he testified. He stated that he sent the sputum to the laboratory for the purpose of gaining information as to his patient's condition; to discover whether or not tubercle bacilli was present. He was furnished this information by a letter, and it was competent evidence as a part of appellee's cross-examination. The fact that it was also shown that a negative report does not necessarily mean that the patient does not have tuberculosis does not render the exhibit objectionable. That fact only affects the weight to be given such evidence. We do not think it was reversible error to admit appellee's exhibit No. 4 in evidence.
We have again considered the questions discussed in the original opinion and find no reason to change or modify what we said therein.
Petition for a rehearing denied.
NOTE. — Reported in 27 N.E.2d 763.